Exhibit 99.1 INTERNATIONAL SHIPHOLDING CORPORATION ANNOUNCES CLOSING OF PUBLIC OFFERING OF $25 MILLION OF ITS 9.50% SERIES A CUMULATIVE REDEEMABLE PERPETUAL PREFERRED STOCK Mobile, Alabama, February 21, 2013 – International Shipholding Corporation (NYSE: ISH) today announced the closing of its previously-announced sale of $25 million of its Series A Cumulative Redeemable Perpetual Preferred Stock (the “Series A Preferred Shares”) at $100 per share. Dividends will be payable on the Series A Preferred Shares at an initial rate of 9.50% per annum of the stated liquidation preference when, as and if declared by ISH’s board of directors. The Company received net proceeds from the offering of $23.750 million after deducting underwriting discounts but excluding other related expenses. ISH intends to use the net proceeds from the offering for general corporate purposes, including working capital and the reactivation of a tug-barge unit which is scheduled to be deployed in April. The Company is currently completing the application process to list the Series A Preferred Shares on the NYSE under the symbol “ISHPRA”.The shares are expected to be listed by Monday, February 25. Incapital LLC and DNB Markets, Inc. acted as joint book-running managers and Incapital LLC was the sole structuring agent for the offering. This press release does not constitute an offer to sell or a solicitation of an offer to buy the securities described herein, nor shall there be any sale of these securities in any state or other jurisdiction in which such an offer, solicitation or sale would be unlawful.Any offers of the Series A Preferred Shares described in this press release will be made exclusively by means of the Company’s prospectus supplement dated February 14, 2013, and accompanying base prospectus, which relate to ISH’s effective shelf registration statement. About International Shipholding Corporation International Shipholding Corporation, through its subsidiaries, operates a diversified fleet of U.S. and International Flag vessels that provide worldwide and domestic maritime transportation services to commercial and governmental customers primarily under medium to long-term charters and contracts. For more information about the company, please visit www.intship.com. Forward Looking Statements Except for the historical and factual information contained herein, the matters set forth in this release, including statements regarding the terms of the offering, the anticipated use of the proceeds therefrom and other statements identified by words such as “expects,” “will,” “intends,” and similar expressions are forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are subject to a number of risks and uncertainties that may cause actual events and results to differ materially from those anticipated, estimated or projected if one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect.Factors that could affect actual results include but are not limited to: changes in our cash requirements or financial position; unforeseen delays in the NYSE listing process; changes in general market, economic, regulatory or industry conditions; and other risks referenced from time to time in our filings with the Securities and Exchange Commission.You should be aware that new factors may emerge from time to time and it is not possible for us to identify all such factors, nor can we predict the impact of each such factor on our plans, or the extent to which any one or more factors may cause actual results to differ from those reflected in any of our forward-looking statements.Accordingly, you are cautioned not to place undue reliance upon any of our forward-looking statements, which speak only as of the date made.We undertake no obligation to update or revise for any reason any forward-looking statements made by us or on our behalf, whether as a result of new information, future events or developments, changed circumstances or otherwise. Contact: The IGB Group David Burke (646) 673-9701 dburke@igbir.com Leon Berman (212) 477-8438 lberman@igbir.com International Shipholding Niels M. Johnsen, Chairman (212) 943-4141 Erik L. Johnsen, President (251) 243-9221
